Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-9 are objected to because of the following informalities: claim 1, line 15, “the/said” should be inserted after “amplify” to make proper use of antecedent in lines 11-12; lines 26-27, is the limitation  “an amplified high-frequency signal “ an element of the  “amplified high-frequency signals”, recited in line 13? If so, please amend lines 26-27 as follows: replace   “an amplified high-frequency signal” by “one of the amplified high-frequency signals” for consistency with antecedent; lines 29-30, is the limitation “an amplified high-frequency signal “ an element of the  “amplified high-frequency signals”, recited in lines 15-16? If so, please amend lines 29-30 as follows: replace   “an amplified high-frequency signal” by “one of the amplified high-frequency signals” for consistent with antecedent.
Claim 7, line 9, and line 12, each recites “second switch”, respectively,  with no limitation to a “first switch”. Please replace “second” by “first” to correct. Alternatively, applicant may choose to insert limitation to a “first switch”. 

Claim 9, line 5, “the/said” should be inserted after “process” to make proper use of the antecedent in claim 1, lines 11-12.
The remaining claims are objected to for being dependent on an objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 32-36 recites “further comprises a band elimination filter in a first signal path that connects the output terminal of the first transmission amplifier the band elimination filter a pass band comprising”. A limitation seems to be missing after “the band elimination filter”. It is not clear whether the missing limitation is  the word “includes”(i.e., includes a pass band), “filters” (i.e., filters a pass band) or the like. The full scope of the claim can not be determined. The claim is therefore vague and indefinite.
Claim 2-9 are likewise rejected for being dependent on a rejected claim 1.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, including the claim objection, set forth in this Office action.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination do not teach or fairly suggest in combination with the other claims limitation, the limitations of “the pass band of the first reception filter comprises 45frequencies of an intermodulation distortion that is generated by the first transmission signal and that is included in an amplified high-frequency signal output from the first transmission amplifier circuit, and that is generated by the second transmission signal and included in an amplified high- frequency signal output from the second transmission amplifier circuit, and the high-frequency front-end module further comprises a band elimination filter in a first signal path that connects the output terminal of the first transmission amplifier circuit and the first transmission filter, the band elimination filter a pass band comprising a frequency band of the first .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633